Exhibit 10(h)

AMENDMENT TO THE

TXU DEFERRED AND INCENTIVE COMPENSATION PLAN

TRUST AGREEMENT

WHEREAS, TXU Corp. (“Company”) sponsors and maintains the TXU Deferred and
Incentive Compensation Plan (“Plan”); and

WHEREAS, the Company entered into a Trust Agreement with Mellon Bank, N.A. to
provide for the payment of benefits under the Plan, dated as of September 4,
2002 (“Trust”); and

WHEREAS, the Company desires to make certain amendments to the Trust to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (Code
Section 409A), and to cause the Trust to be consistent with certain changes made
to the Plan regarding such payments under Code Section 409A;

NOW, THEREFORE, the Trust is hereby amended as follows, effective as of the date
hereof.

1. Section 1(e) of the Trust is deleted in its entirety and is replaced with the
following:

“(e) [RESERVED]”

2. Section 1(f) of the Trust is deleted in its entirety and is replaced with the
following:

“(f) [RESERVED]”

3. Section 11(b) of the Trust is hereby amended to read in its entirety as
follows:

“(b) The Trustee may be removed by the Committee on thirty (30) days’ written
notice or upon shorter notice accepted by the Trustee.”

4. Section 13(c) of the Trust is hereby deleted in its entirety.

5. Except as specifically amended hereby, the Trust shall remain in full force
and effect as prior to this Amendment.

The Company and the Trustee hereby each represents and warrants to the other
that it has full authority to enter into this Amendment upon the terms and
conditions hereof and that the individual executing this Amendment on its behalf
has the requisite authority to bind the Company and the Trustee, respectively,
to this Amendment.

This Amendment may be executed in multiple counterparts.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

TXU CORP.

By:

 

/s/ Riz Chand

  Riz Chand   Senior Vice President, Human Resources

MELLON BANK, N.A.

By:

 

/s/ Joyce Root

Dated: October 5, 2007

 

2